DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claims 1-40 and 44 have been canceled.
Claims 41-43 and 45-50 are currently pending.

Election/Restrictions
Applicant’s election of species a bacterium deposited under International Depositary Authority of Canada (IDCA) Accession Number 160103, in the reply filed on 3/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 41-43 and 45-50 are being examined in this application, insofar as they read on the elected species of a bacterium deposited under International Depositary Authority of Canada (IDCA) Accession Number 160103.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-43 and 45-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7-10 of U.S. Patent No 8,617,870 B2 (referred to as the ‘870 patent) in view of Zheng et al (J. Agric. Food Chem. 2000;48:895-900.).
Claims 1-5 and 7-10 of the ‘870 patent recite fermenting fruit extracts with a bacterial strain having all the identifying characteristics of the bacterium deposited under International Depositary Authority of Canada (IDAC) Accession Number 160103 to increase the antioxidant content thereof, wherein said 16S rRNA gene comprises a nucleotide sequence that is at least 99.5% identical to the sequence as set forth in SEQID NO:1.

‘870 patent does not teach said fruit extracts include a cranberry extract (claims 41-42 and 47-48), concentrating the antioxidant-enriched cranberry extract (claims 45-46), and the phenolic antioxidants include gallic acid (claims 49-50).
Zheng teaches cranberry pomace contains large amounts of phenolic glycosides, which are important sources of free phenolics that have many food uses such as antioxidants, flavorings, and nutraceuticals. Major free phenolics produced from fermented cranberry pomace include gallic acid (Abstract, Table 2), wherein said fermentation comprises concentrating the cranberry extract (p.896 col left – last para).
.

Claims 41-43 and 45-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No 9,358,262 B2 (referred to as the ‘262 patent) in view of Zheng et al (J. Agric. Food Chem. 2000;48:895-900.).
Claims 1, 8 and 9 of the ‘262 patent recite fermenting a blueberry juice, concentrate of blueberry juice, or extract of blueberry juice with a bacterial strain having all the identifying characteristics of the bacterium deposited under International Depositary Authority of Canada (IDAC) Accession Number 160103 to increase the antioxidant content thereof.

‘262 patent does not teach the method comprises a cranberry extract (claims 41-42 and 47-48), and concentrating the antioxidant-enriched cranberry extract (claims 45-46), wherein the phenolic antioxidants include gallic acid (claims 49-50).
Zheng teaches cranberry pomace contains large amounts of phenolic glycosides, which are important sources of free phenolics that have many food uses such as antioxidants, flavorings, and nutraceuticals. Major free phenolics produced from fermented cranberry pomace 
Thus, at the time of the claimed invention, it would have been obvious for one of ordinary skill in the art to ferment a cranberry extract with the claimed bacterial strain, since Zheng discloses that gallic acid, an antioxidant, is one of the major phenolic acids found in an extract of fermented cranberry pomace, and the ‘262 patent discloses that the claimed bacterial strain increases the antioxidant content of fermented fruit extracts. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to ferment a cranberry extract with the claimed bacterial strain, with a reasonable expectation of success.

Claims 41-43 and 45-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No 9,986,754 B2 (referred to as the ‘754 patent) in view of Zheng et al (J. Agric. Food Chem. 2000;48:895-900.).
Claims 1 and 3 of the ‘754 patent recite fermenting a blueberry juice, concentrate of blueberry juice, or extract of blueberry juice with a bacterial strain having all the identifying characteristics of the bacterium deposited under International Depositary Authority of Canada (IDAC) Accession Number 160103 to increase the antioxidant content thereof.

‘754 patent does not teach the method comprises a cranberry extract (claims 41-42 and 47-48), and concentrating the antioxidant-enriched cranberry extract (claims 45-46), wherein the phenolic antioxidants include gallic acid (claims 49-50).
Zheng teaches cranberry pomace contains large amounts of phenolic glycosides, which are important sources of free phenolics that have many food uses such as antioxidants, 
Thus, at the time of the claimed invention, it would have been obvious for one of ordinary skill in the art to ferment a cranberry extract with the claimed bacterial strain, since Zheng discloses that gallic acid, an antioxidant, is one of the major phenolic acids found in an extract of fermented cranberry pomace, and the ‘754 patent discloses that the claimed bacterial strain increases the antioxidant content of fermented fruit extracts. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to ferment a cranberry extract with the claimed bacterial strain, with a reasonable expectation of success.

Claims 41-43 and 45-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No 10,721,954 B2 (referred to as the ‘954 patent) in view of Zheng et al (J. Agric. Food Chem. 2000;48:895-900.).
Claims 1-6 of the ‘954 patent recite fermenting a blueberry juice, concentrate of blueberry juice, or extract of blueberry juice with a bacterial strain having all the identifying characteristics of the bacterium deposited under International Depositary Authority of Canada (IDAC) Accession Number 160103 to increase the antioxidant content thereof, wherein said 16S rRNA gene comprises a nucleotide sequence that is at least 98.2% identical to the sequence as set forth in SEQID NO:1.

‘954 patent does not teach the method comprises a cranberry extract (claims 41-42 and 47-48), wherein the phenolic antioxidants include gallic acid (claims 49-50).

Thus, at the time of the claimed invention, it would have been obvious for one of ordinary skill in the art to ferment a cranberry extract with the claimed bacterial strain, since Zheng discloses that gallic acid, an antioxidant, is one of the major phenolic acids found in an extract of fermented cranberry pomace, and the ‘954 patent discloses that the claimed bacterial strain increases the antioxidant content of fermented fruit extracts. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to ferment a cranberry extract with the claimed bacterial strain, with a reasonable expectation of success.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651